MATTHEWS and DIXON, JJ.
Epitomized Opinion
Published Only in Ohio Law Abstract
Knodle sued Sweeney to recover for certain automobile tires Which he alleged he delivered to him'. Sweeney filed a cross-petition alleging that he sold to Knodle an automobile, that the tires were delivered to him as part payment, leaving a balance of $250, for which Knodle gave two notes, one for $25, which was not secured in any way, and the other note for $225, which was secured by a chattel mortgage upon the automobile. He prayed for judgment and foreclosure of the mortgage. The evidence disclosed that Sweeney delivered the automobile to Knodle, but no bill of sale was executed, and it was contended, ag the failure to give the bill of sale was a violation of law, by 109 OL. 330, that Sweeney was not entitled to recover. In rendering judgment for Sweeney, the court held:
1. “It is the opinion of this court that the failure of the purchaser to insist upon a bill of sale does not render the contract of sale un-enforcible and does not preclude the vendor from recovering thereon. The contract of sale is entirely independent of the bill of sale, which-was simply the vehicle of conveyance, and the vendor was not required to rely upon the bill of sale to establish his cause of action upon the notes and mortgage.”